Citation Nr: 0111988	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-11 437 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of loan 
guaranty indebtedness.


FINDINGS OF FACT

1.  The veteran assumed the loan on a home which was financed 
using a mortgage loan with a loan guaranty issued on the loan 
by VA.  The veteran agreed to assume and pay all obligations 
of the terms of the instruments creating the loan and to 
indemnify VA to the extent of any claim arising from the 
guaranty.

2.  The veteran subsequently defaulted on the mortgage and 
the home was foreclosed, resulting in a loss of the property 
which served as security for the VA guaranteed loan.

3.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty and the resulting loss to the government 
in the amount of $27,500.00 was charged as a debt to the 
veteran.

4.  It is not contrary to equity and good conscience to deny 
the veteran's claim of entitlement to waiver of recovery of 
the $27,500.00 of loan guaranty indebtedness and to require 
payment of that balance, with accrued interest.


CONCLUSION OF LAW

The veteran's claim of entitlement to waiver of recovery of 
loan guaranty indebtedness in the amount of $27,500.00, with 
accrued interest is not warranted by the law and the 
evidence.  38 U.S.C.A. § 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.962, 1.964, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a waiver of loan guaranty 
indebtedness of $27,500.00  should be granted in equity and 
good conscience.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and that it is not contrary to equity and good 
conscience to deny his claim and to require recovery of the 
loan guaranty indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (2000).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist:  (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
38 U.S.C. Chapter 37; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver; and 
(3) collection of such indebtedness would be against equity 
and good conscience.  38 C.F.R. § 1.964 (2000); 38 U.S.C.A. 
§ 5302(b) (West 1991).

The evidence shows that in December 1989, the veteran assumed 
the loan to acquire a home which had been financed with a 
mortgage loan guaranteed by VA.  The veteran agreed to assume 
and pay all obligations of the terms of the instruments 
creating the loan and to indemnify VA to the extent of any 
claim arising from the guaranty.  In September 1991 the 
mortgage lender notified VA that the veteran was in default 
for loan payments due on and after July 1, 1991.  The veteran 
filed for bankruptcy protection in September 1992, however 
his bankruptcy case was dismissed in June 1993.  Evidence in 
the claims folder shows that the veteran was living in the 
property as late as November 1994.  Subsequently, the home 
was foreclosed and sold in March 1995.  The lender filed a 
claim with VA on the loan guaranty and the resulting loss to 
the government of $27,500.00 was charged as a debt to the 
veteran.

The March 1998 Committee decision found that the veteran's 
conduct in the creation of the debt constituted bad faith and 
that waiver of recovery of the debt was not precluded.  The 
Committee particularly noted that the veteran had two 
previous home loan guaranty defaults resulting in VA 
indebtedness.  The Committee also noted that the veteran 
lived in the house for "several years" from the time of 
default to foreclosure without payment of mortgage or rent.

While the Board agrees with the Committee that the veteran's 
behavior in this, his third VA loan guaranty default, was 
irresponsible, the Board is unable to conclude that the 
evidence definitively demonstrates fraud, misrepresentation 
of a material fact, bad faith, or lack of good faith in his 
dealings with the government.  The evidence on this issue is 
in relative equipoise, and the Board has therefore resolved 
this issue in favor of the veteran.  The evidence does not 
show misrepresentation of material fact or fraud.  The Board 
finds that the veteran's conduct was marginally above that 
which would constitute bad faith or lack of good faith, and 
thus the Board finds that waiver of recovery is not 
precluded.  Therefore, the Board will evaluate the veteran's 
request for waiver pursuant to the criteria of equity and 
good conscience.

The Board notes that the veteran did not arrange for payment 
to the holder, or arrange any alternative to foreclosure with 
VA, despite the lengthy period of time during which his 
payments were in default.  The veteran was also aware that 
his actions could result in loan guaranty indebtedness as he 
had twice previously defaulted on loans and suffered 
indebtedness pursuant to the VA loan guaranty.  Furthermore, 
the veteran lived in the subject property for approximately 
three and a half years without payment of mortgage or rent.  
However, the Board notes that the veteran's employment and 
disability circumstances had changed during the period in 
question, and that his financial situation may have precluded 
paying the mortgage.  After evaluating the evidence, the 
Board finds that the veteran bears absolute fault in the 
creation of the debt.  Furthermore, the Board finds that 
there is no fault on the part of VA in the creation of the 
debt.

The Board finds that collection of the debt would not deprive 
the debtor of basic necessities.  In a May 1999 VA Form 20-
5655, Financial Status Report, the veteran reported that he 
had monthly income of $2,582.00 and monthly expenses of 
$4,419.81, for a total monthly shortage of $1,837.81.  
However, the Board notes that very few of the veteran's 
exorbitant expenses constitute basic necessities.  The 
veteran reported rent or mortgage payment of $664.81 per 
month, food expenditures of $467.00 per month, and utilities 
and heat payments of $369.00 per month.  These expenses would 
constitute basic necessities.  The veteran reported monthly 
expenses of $250.00 for "all Visas," of $187.00 for a loan, 
of $125.00 for a loan, of $50.00 for "department stores," 
and of $200.00 per month for "VA."  Those expenses do not 
constitute basic necessities.  The veteran's debts to the 
government must be given the same consideration as other 
debts.

The veteran itemized further expenses of $270.00 for "car," 
$425.00 for church tithes and offerings, $254.00 for car 
insurance, $133.00 for home insurance, $156.00 for gas, 
$90.00 for phone, $48.00 for hair cuts, $80.00 for school 
lunch, $45.00 for pet food, $80.00 for cleaners and lawn, 
$80.00 for medicine and vitamins, $166.00 for life insurance, 
$45.00 for "Dr.," $25.00 for school supplies, $25.00 for 
personal items for his daughter, $75.00 for school clothes, 
$120.00 for interest on pawns, $160.00 for "hair," and 
$30.00 for household supplies.  These expenses also seem 
exorbitant.  The church tithes and offerings, pet food, lawn 
care, interest on pawns, and $160.00 for "hair," are not 
within the meaning of "basic necessities" as envisioned by 
the pertinent regulations.  Furthermore, while the $156.00 
for gas, $254.00 for car insurance, $90.00 for phone, $48.00 
for hair cuts, $75.00 for school clothes, and $80.00 for 
cleaners and lawn appear to be necessary expenses, the 
amounts stated by the veteran are quite exorbitant.  The 
Board concedes that the expenses for school lunch, school 
supplies, and household supplies would constitute basic 
necessities.  The veteran has also listed an expense of 
$166.00 per month for life insurance.  That amount would also 
not qualify as a basic necessity.

The Board has evaluated the veteran's inflated report of 
expenditures and the information submitted regarding his 
financial situation.  The Board feels that if the veteran 
would live within his means that he could easily provide 
basic necessities for his family while the loan guaranty 
indebtedness is recovered.

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  VA 
provided the loan guaranty to assist a veteran in purchasing 
the subject property, a single family residence, and thus 
remaining in residence on the property.  The veteran in this 
case assumed the loan subject to that guaranty.  Regardless 
of whether the debt is collected, the veteran will not be in 
possession of the subject property.  Therefore, to collect 
the debt would not nullify the objective of the payment of 
the benefits.

The Board finds that failure to make restitution would result 
in unfair gain to the debtor.  The veteran received a 
valuable benefit from VA in the guaranty of the mortgage loan 
he assumed, and that guaranty resulted in a substantial loss 
to the government.  VA has paid the sum of $27,500.00 to 
satisfy the loan guaranty on the veteran's loan.  The 
government had to pay the lender that amount on the guaranty, 
resulting in a loss to the government, and a gain by the 
veteran who did not have to pay that amount.  For VA to waive 
recovery of the veteran's indebtedness would clearly result 
in an substantial unfair gain to the veteran.

The evidence does show that the debtor has changed position 
to his detriment due to her reliance upon the receipt of VA 
benefits.  However, that action on his part was not 
reasonable as he knew that he was indebted to VA and that his 
VA indebtedness would need to be repaid.

Accordingly, it is the decision of the Board that is not 
contrary to equity and good conscience to deny the veteran's 
claim of entitlement to waiver of recovery of loan guaranty 
indebtedness and to require payment, with accrued interest.  
In making this decision, the Board has specifically relied 
upon the level of fault of the veteran in creating the debt, 
the fact that to collect the debt will not deprive him or his 
family of any basic necessities, and the enormous and unfair 
gain to the veteran which would result from failure to 
collect the outstanding portion of the debt.  The Board has 
also relied upon the enormous amount of time that the veteran 
lived in the subject property subsequent to default (at least 
39 months) and the fact that the veteran had two prior VA 
loan guaranty defaults.  The Board finds that it would be 
contrary to equity and good conscience to waive any portion 
of this debt due to the veteran's behavior in incurring this 
debt and because to recover the debt would not deprive the 
debtor or his family of basic necessities.



ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

